This cause came on to be heard on September 19, 1934, upon the transcript of the record of the Court of Appeals of Allen county, upon the motion of the defendant in error to dismiss the petition in error filed as of right herein, and was argued by counsel.
Thereafter, on September 25, 1934, the Warden of the Ohio Penitentiary, wherein said plaintiff in error was confined, advised the court that said plaintiff in error died on Monday, September 24, 1934, and the question herein having thus become moot, it is ordered and adjudged by this court that said petition in error *Page 572 
be, and the same hereby is, dismissed on authority ofMiner v. Witt. 82 Ohio St. 237.
Petition in error dismissed.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS, BEVIS, ZIMMERMAN and WILKIN, JJ., concur.